DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al. (2012/0211837).
Regarding claim 32, Baars et al. teach in figure 2y and related text a method for forming a semiconductor structure, comprising: 
forming an epitaxial structure 251 over a substrate 202 (see figure 2n); 
forming a metal gate stack 260D adjacent to the epitaxial structure 251 over the substrate; 
forming a dielectric layer 223B over the metal gate stack 260D;

selectively forming a first metal-containing element 226D over the metal gate stack 260D; 
selectively forming a second metal-containing element 225 over the metal-semiconductor compound layer 252 over the epitaxial structure 251, wherein a top surface of the second metal-containing element 225 is lower than a top surface of the dielectric layer 223B;
selectively forming a first metal contact feature 226B over the first metal-containing element 226D; and 
selectively forming a second metal contact feature 226 over the second metal-containing element 225.

Baar et al. do not explicitly state that the elements of the device are selectively formed. 
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to selectively form the elements in Baar et al.’s device in order to simplify the processing steps of making the device.

Regarding claim 33, Baars et al. teach in figure 1 and related text the first metal-containing element and the second metal-containing element comprises Ta or Mo.

Regarding claim 34, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the first metal-containing 

Regarding claim 35, Baars et al. teach in figure 1 and related text the interface between the first metal-containing element and the first metal contact feature are substantially free from oxidation.

Regarding claim 36, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first metal contact feature and the second metal contact feature of ruthenium and/or molybdenum, in Baar et al.’s device in order to improve the conductivity of the device by using well-known conductive materials.

Regarding claim 37, Baars et al. teach in figure 1 and related text that the first metal-containing element directly contacts a top surface of the metal gate stack, and the second metal-containing element directly contacts the metal-semiconductor compound layer.


s 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al. (2012/0211837) in view of Nemirovsky et al. (6,395,192) in view of Cao et al. (2016/0276369).
Regarding claim 26, Baars et al. teach in figure 2y and related text a method for forming a semiconductor structure, comprising: 
forming an epitaxial structure 251 over a substrate 202 (see figure 2n); 
forming a metal gate 260D adjacent to the epitaxial structure 251 over the substrate; 
forming a metal-semiconductor compound layer 252 (silicide) over the epitaxial structure 151; 
applying a metal-containing over the metal layer 260D of a metal gate stack to form a first metal-containing element 226D; 
applying the metal-containing to the metal-semiconductor compound layer 252 over an epitaxial structure 251 to form a second metal-containing element 225, wherein the second metal-containing element 225 (tungsten, see paragraph [0007]) and the metal-semiconductor compound layer 252 (silicide) are made of different materials;
forming a first metal contact feature 226B over the first metal-containing element 226D; and 
forming a second metal contact feature 226A over the second metal-containing element 225.




Baar et al. do not explicitly state applying a precursor to form the device elements, and do not explicitly state oxidizing top surfaces of the metal layer and the metal-semiconductor compound layer to form a native oxide over the top surfaces of the metal layer and the metal-semiconductor compound layer.
Regarding the claimed limitation of oxidizing top surfaces of the metal layer and the metal-semiconductor compound layer results in the formation of a native oxide over the top surfaces of the metal layer and the metal-semiconductor compound layer, it is well-known in the art that oxidizing results in the formation of a native oxide.
Nemirovsky et al. teach in column 1, lines 22-31 that oxidizing results in the formation of a native oxide.
Nemirovsky et al. and Baar et al. are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Baars et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to apply a precursor to form the device elements, and oxidizing top surfaces of the metal layer and the metal-semiconductor compound layer to form a native oxide over the top surfaces of the metal layer and the metal-semiconductor compound layer, as taught by Nemirovsky et al., in Baar et al.’s device in order to form the device by using conventional processing techniques and in order to form the device as intended by Baar et al., respectively.



Regarding claim 28, Baars et al. teach in figure 1 and related text using tungsten and a metal-containing precursor.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the metal-containing precursor comprises a tungsten-containing precursor in prior art’s device in order to simplify the processing steps of making the device by using conventional material.

Regarding claim 29, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the first metal contact feature and the second metal contact feature comprises ruthenium and the first metal-containing element and the second metal-containing element comprises molybdenum in prior art’s device in order to simplify the processing steps of making the device by using conventional materials.

Regarding claim 30, Baars et al. teach in figure 1 and related text that the metal-containing precursor is substantially fluorine free

Regarding claim 31, Baars et al. teach in figure 1 and related text it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use an atomic layer deposition (ALD) process when the metal-

Regarding the claimed limitations of using specific materials, it is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





O.N.								/ORI NADAV/
10/31/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800